      Case 2:20-cv-08193 Document 1 Filed 09/08/20 Page 1 of 20 Page ID #:1




1    Cory A. Baskin (SBN 240517)
2    cb@witkowlaw.com
     witkow | baskin
3    21031 Ventura Boulevard, Suite 700
4    Woodland Hills, California 91364
     Tel: 818.296.9508
5

6    Joshua L. Seifert (SBN 296399)
     jseifert@seifertpllc.com
7    Joshua L. Seifert PLLC
8    175 Varick Street
     New York, NY 10014
9    Tel: 646.470.2746
10
     Attorneys for Plaintiff Michael Abe
11

12                         UNITED STATES DISTRICT COURT

13                        CENTRAL DISTRICT OF CALIFORNIA
14

15   MICHAEL ABE, an individual,              ) Case No. 20-8193
                                              )
16                                            )
                       Plaintiff,             ) COMPLAINT; DEMAND FOR
17                                            ) JURY TRIAL
           v.                                 )
18                                            )
                                              )
19   AFCH, INC., a California corporation;    )
     MICHAEL AMIRI, an individual; and        )
20                                            )
     DOES 1-10, inclusive,                    )
21                                            )
                       Defendants.            )
22                                            )
                                              )
23                                            )
                                              )
24                                            )
25

26

27

28

                                           COMPLAINT
      Case 2:20-cv-08193 Document 1 Filed 09/08/20 Page 2 of 20 Page ID #:2




1          Plaintiff Michael Abe (“Abe”) brings the following Complaint for federal
2    securities violations against Michael Amiri (“Amiri”) and AFCH, Inc. (“AFCH”), and
3    certain as yet unknown “Doe” co-conspirators, (Amiri, AFCH, and Does, collectively,
4    “Defendants”):
5                                NATURE OF THE ACTION
6          1.     On June 3, 2019, Amiri announced that Italian billionaire, Renzo Rosso
7    (“Rosso”), owner of the Diesel fashion brand and numerous other luxury labels through
8    his Only the Brave (“OTB”) holding company, had purchased a significant minority
9    stake in AFCH. Although the financial terms of the deal were not reported, information
10   began to leak out indicating that Rosso had invested as much as $40 million in the
11   AMIRI brand based upon a $100 million valuation of the company.
12         2.     This news came as a surprise to Abe, AFCH’s former Vice President, who,
13   mere months before, had been persuaded by Amiri to sell his entire 5% stake of AFCH
14   shares back to the company (and, effectively, Amiri himself) for only $1 million.
15         3.     This $1 million sale price was based upon a supposedly independent
16   valuation of AFCH commissioned by Amiri, purportedly in good faith, using financial
17   information provided by AFCH to the appraiser, which determined that AFCH was only
18   worth $30 million.
19         4.     After the Rosso deal was announced, however, Abe had good cause to
20   suspect that he had been defrauded by Amiri and AFCH into accepting $1 million for
21   his shares, when their actual value was likely closer to $4 or $5 million.
22         5.     Abe attempted to raise his concerns about his stock buyout to Amiri via
23   letter in September 2019. But, rather than provide any evidence to support the paltry
24   appraisal of Abe’s shares or refute the reported financial terms of the Rosso deal, Amiri
25   and his team of lawyers instead raced to the courthouse to file a lawsuit against Abe,
26   accusing him, in exceedingly broad and spurious fashion, of misappropriating AFCH’s
27   trade secrets. See AFCH, Inc. v. Michael Abe, Los Angeles County Superior Court Case
28   No. 19STCV33144 (the “State Court Case”).
                                               2
                                           COMPLAINT
      Case 2:20-cv-08193 Document 1 Filed 09/08/20 Page 3 of 20 Page ID #:3




1          6.     Seemingly flush with cash following Rosso’s investment, and seemingly
2    unaffected – like the uber rich who can afford to wear his astonishingly expensive
3    streetwear – by the economic realities of the Covid-19 pandemic, Amiri’s filing of the
4    State Court Case was a transparent and cowardly ploy designed to intimidate Abe into
5    dropping his claims of financial malfeasance against Amiri and his company.
6          7.     Uncowed, Abe has filed a Cross-Complaint in the State Court Case,
7    alleging causes of action against AFCH and Amiri for California securities violations,
8    fraud, breach of fiduciary duty, breach of contract, breach of the implied covenant of
9    good faith and fair dealing, and unfair competition.
10         8.     Having only recently discovered significant additional facts regarding the
11   nature and scope of his former employer’s financial shenanigans, Abe now also files
12   this action to preserve his claims for federal securities violations which could not be
13   asserted in the State Court Action due to the exclusivity of federal jurisdiction over such
14   claims.
15                                          PARTIES
16         9.     Abe is an individual residing in the County of Los Angeles. He was
17   employed by AFCH from 2014 until his resignation as of February 14, 2018.
18         10.    Upon information and belief, Defendant Amiri is an individual residing in
19   the County of Los Angeles.
20         11.    Upon information and belief, Defendant AFCH is a California corporation
21   with its principal place of business in the County of Los Angeles. Until its May 2019
22   name change, AFCH’s corporate name was Atelier Fashion Company, Inc. (“Atelier”).
23   At all times relevant to this Complaint, AFCH was privately held and its shares were
24   not sold on any public market.
25         12.    Upon information and belief, Amiri is, and at all relevant times was, the
26   Creative Director of AFCH and its namesake fashion line, AMIRI.
27         13.    Abe is ignorant of the true names, capacities, relationships and extent of
28   participation in the conduct herein alleged of the cross-defendants sued herein as Roes
                                                3
                                            COMPLAINT
      Case 2:20-cv-08193 Document 1 Filed 09/08/20 Page 4 of 20 Page ID #:4




1    1 through 10, inclusive, but on information and belief alleges that said cross-defendants
2    are legally responsible for it. Abe will amend this Cross-Complaint to allege the true
3    names and capacities of the Roe cross-defendants when ascertained.
4          14.     Abe is informed and believes, and on that basis alleges, that except as
5    otherwise alleged herein, each Defendant is and at all times relevant to this Complaint
6    was, the employee, agent, employer, partner, joint venturer, alter ego, affiliate, and/or
7    co-conspirator of the other Defendants and, in doing the acts alleged herein, was acting
8    within the course and scope of such position at the direction of, and/or with the
9    permission, knowledge, consent, and/or ratification of the other Defendants. In the
10   alternative, Abe is informed and believes, and based thereon alleges, that each
11   Defendant, through its acts and omissions, is responsible for the wrongdoing alleged
12   herein and for the damages suffered by Abe.
13                              JURISDICTION AND VENUE
14         15.     This Court has personal jurisdiction over Defendant Amiri because he is a
15   resident of California.
16         16.     This Court has personal jurisdiction over Defendant AFCH because its
17   principal place of business is in California.
18         17.     Personal jurisdiction is also proper because Defendants consented to the
19   sole and exclusive jurisdiction of the federal and state courts of California in connection
20   with various agreements with Abe related to this dispute.
21         18.     This Court has subject matter jurisdiction pursuant to Section 27 of the
22   Securities Exchange Act of 1934, as amended (the “Exchange Act”), 15 U.S.C. § 78aa.
23         19.     Venue is proper in this Court pursuant to 15 U.S.C. § 78aa and 28 U.S.C.
24   § 1391 because the parties consented to jurisdiction of the federal and state courts of
25   California.
26                                FACTUAL ALLEGATIONS
27         20.     Abe is a veteran fashion designer who has partnered with some of the
28   biggest names in the industry.
                                                4
                                            COMPLAINT
      Case 2:20-cv-08193 Document 1 Filed 09/08/20 Page 5 of 20 Page ID #:5




1          21.    In 2014, Abe partnered with Amiri to provide his valuable expertise and
2    unique insight into the fashion industry to expand AFCH’s fledgling business and its
3    flagship brand, AMIRI.
4          22.    At the outset, Amiri promised to grant Abe a substantial equity stake in
5    AFCH. During the following years and as a direct result of the tireless efforts of Abe
6    alongside Amiri, AFCH grew to become a coveted luxury fashion brand.
7          23.    Indeed, over the course of 2015 and 2016, Amiri repeatedly promised to
8    provide Abe with a substantial equity stake in AFCH and repeatedly referred to Abe as
9    his “partner” and key person who was instrumental in the success of AFCH.
10         24.    Finally, on January 1, 2017, Abe and AFCH memorialized Abe’s
11   employment relationship with Atelier. Abe also received equity in AFCH through the
12   execution of an Employment Agreement and Restricted Grant Stock Agreement
13   (“RSGA”). A true and correct copy of the RSGA is attached hereto as Exhibit 1.
14         25.    The RSGA awarded Abe 5,882 shares of Class B non-voting common
15   stock, equal to 5% of AFCH’s total stock. Amiri owned the remaining 95%.
16         26.    This paltry grant was disappointing to Abe and far less than Amiri had
17   previously promised. But Amiri knew the state of Abe’s finances, and knew about his
18   familial obligations to his wife and children. He took advantage of these circumstances
19   to squeeze Abe for his own personal gain. Abe had no choice but to agree.
20         27.    The AMIRI brand saw great success over the course of Abe’s employment.
21         28.    By July 2017, Abe and Amiri were actively seeking investors for AFCH,
22   including Rosso and OTB.
23         29.    In fact, AFCH engaged Rothschild & Co. (“Rothschild”) to facilitate the
24   sale of, or an investment in, AFCH, within six months. AFCH’s retention of Rothschild
25   coincided with negotiations with Rosso and OTB.
26         30.    On July 28, 2017, OTB issued data requests to begin due diligence.
27         31.    A month later, or about late August 2017, AMIRI made a presentation to
28   Rothschild to help facilitate the sale of stakes in AMIRI (the “Rothschild Presentation”).
                                               5
                                           COMPLAINT
      Case 2:20-cv-08193 Document 1 Filed 09/08/20 Page 6 of 20 Page ID #:6




1          32.    The Rothschild Presentation identified AMIRI’s creative team as
2    consisting of two individuals: Mike Amiri and Michael Abe.
3          33.    The Rothschild Presentation touted Abe’s expertise and contributions,
4    saying he “has been instrumental with AMIRI since [its] expansion beyond Maxfield in
5    2015, having taken the lead in business development, organization, and execution of
6    strategy.”
7          34.    Regarding AMIRI’s financials, the Rothschild Presentation stated:
8                           i. 2016 Actual EBITDA of $1,218,542
9                          ii. 2017 Projected EBITDA of $6,000,000
10                        iii. 2018 Projected EBITDA of $9,426,000
11         35.    Subsequently, Rothschild indicated they believed AFCH was worth
12   approximately $100 million and expected potential investors would agree.
13         36.    In fact, upon information and belief, by November 2017, AFCH was in
14   active negotiations on an investment transaction with Rosso/OTB premised on a
15   valuation of AFCH at approximately $100 million.
16         37.    By early 2018, however, Abe perceived that Amiri appeared less interested
17   in finalizing a deal with OTB or securing an outside investor.
18         38.    At that time, Abe was carrying an unsustainable workload for AMIRI,
19   singlehandedly managing the company’s operations.
20         39.    As a result, on February 1, 2018, Abe provided AFCH with notice of intent
21   to terminate his employment. He resigned two weeks later.
22         40.    Just before Abe’s resignation, on February 13, 2018, Amiri sent Abe a text
23   message with a photograph of Amiri and Rosso.
24         41.    Amiri told Abe that he was “working on something” and said, “[A]ny sign
25   of discord will hurt us both.” Abe responded, “I trust you.” Amiri replied, “Yep. You
26   should.”
27         42.    On March 1, 2018, in light of Abe’s resignation from AFCH, which
28   constituted a “Triggering Event” as defined in the RSGA, AFCH exercised its option
                                              6
                                          COMPLAINT
      Case 2:20-cv-08193 Document 1 Filed 09/08/20 Page 7 of 20 Page ID #:7




1    under the RSGA to repurchase 50% of Abe’s 5% equity interest in AFCH, i.e., 2,941
2    of Abe’s 5,882 shares of AFCH, equal to 2.5% of AFCH.
3          43.    Per paragraph 8(b) of the RSGA, the price paid by AFCH to repurchase
4    50% of Abe’s AFCH stock was required to be “equal to the fair market value of the
5    shares as of the end of the month immediately preceding the Triggering Event, as
6    determined in good faith by the Board of Directors of the Corporation,” except that, if
7    Abe provides written notice of his disagreement with the Board’s fair market value
8    determination within 30 days of its provision to him, then AFCH is required to negotiate
9    in good faith with Abe to resolve the valuation dispute. If the parties are unable to
10   resolve their dispute in writing within the next 30 days, then “the Board of Directors of
11   the Corporation shall select and retain a nationally recognized independent investment
12   bank or valuation firm with expertise valuing business in the industries in which the
13   Corporation operates (the “Appraiser”) to determine the fair market value of the shares,
14   whose determination (which shall be made in good faith) shall be final, binding and
15   non-appealable.”
16         44.    At that time, and based upon, among other things, the Rothschild
17   Presentation in which AFCH represented its value as approximately $100 million, Abe
18   expected that his 2.5% of AFCH would be worth roughly $2.5 million.
19         45.    However, rather than relying upon the valuation it was peddling to
20   investors, when it came to valuing Abe’s stock pursuant to the RSGA, AFCH’s Board
21   of Directors self-servingly elected to determine the purchase price of Abe’s shares by
22   reference to a separate valuation by Frank, Rimerman + Co. LLP that valued AFCH
23   shares as of December 31, 2017 (the “FRC Valuation”).
24         46.    Importantly, the FRC Valuation had not been conducted to value Abe’s
25   equity. Rather, Amiri commissioned the FRC Valuation to value AFCH shares “to assist
26   the management of [AFCH] with determining a fair market value price of the common
27   equity in connection with granting stock options.”
28         47.    Specifically, AFCH had commissioned the FRC Valuation in connection
                                               7
                                           COMPLAINT
      Case 2:20-cv-08193 Document 1 Filed 09/08/20 Page 8 of 20 Page ID #:8




1    with the issuance of stock grants to Chad Shin, AFCH’s CFO.
2          48.   Shortly after the FRC Valuation was completed, Amiri told Abe that
3    AFCH used intentionally conservative figures in the FRC Valuation, but that Abe’s
4    shares would be valued in a far less conservative manner consistent with a robust
5    outlook for the company.
6          49.   But Amiri did not follow through on his promise. Instead, contrary to his
7    word, Amiri informed Abe that AFCH had elected to value the repurchase price for
8    50% of Abe’s stock based on the FRC Valuation. Accordingly, AFCH informed Abe
9    that Abe’s 2,941 shares of AFCH stock were worth only $145.88 each, for a total of
10   $429,033.08, just 1/5 of what Abe anticipated based upon the Rothschild Presentation,
11   Abe’s understanding of the negotiations with Rosso, and Abe’s knowledge of AMIRI’s
12   business.
13         50.   The financial figures used in the FRC Valuation were dramatically
14   different than those AFCH presented to Rothschild just a few months earlier.
15         51.   According to the FRC Valuation, AFCH’s revenue figures were as follows:
16                         i. 2016 Actual Revenue of $7,223,000
17                        ii. 2017 Actual Revenue of $21,142,000
18                        iii. 2018 Projected Revenue of $31,252,000
19         52.   In the FRC Valuation, the EBITDA figures were as follows:
20                         i. 2016 Actual EBITDA of $1,229,000
21                        ii. 2017 Actual EBITDA of $3,944,000
22                        iii. 2018 Projected EBITDA of $6,694,000
23         53.   The FRC Valuation used the following companies as comparables: Aeffe
24   S.p.A., Christian Dior SE, Prada S.p.A., LVMH Moët Hennessy Louis Vuitton S.E.,
25   Hermès International Société en commandite par actions, Michael Kors Holdings
26   Limited, Kering SA, Tapestry, Inc., Salvatore Ferragamo S.p.A., Ted Baker PLC, Van
27   de Velde NV, QUIZ plc, Vince Holding Corp., IC Group A/S, and Vera Bradley, Inc.
28         54.   Based on the FRC Valuation’s “Actual” 2017 EBITDA, and an EBITDA
                                             8
                                         COMPLAINT
      Case 2:20-cv-08193 Document 1 Filed 09/08/20 Page 9 of 20 Page ID #:9




1    multiple of 7.02, AFCH concluded that the company was worth just $28,300,000 as of
2    January 31, 2018.
3          55.   Because the figures used in the FRC Valuation were lower than those
4    represented to Rothschild, because the FRC Valuation was significantly lower than the
5    valuation reached by Rothschild, and because the FRC Valuation indicated a value far
6    below the figure AFCH was negotiating with OTB, on March 30, 2018, Abe’s counsel
7    sent a notice to AFCH, advising that Abe was disputing the FRC Valuation pursuant to
8    Paragraph 8(b) of the RSGA.
9          56.   On or about April 20, 2018, AFCH provided Abe with financial data for
10   his independent appraisal.
11         57.   Abe and his independent appraiser, Vantage Point Advisors, Inc.
12   (“Vantage Point”), had no choice but to rely upon AFCH’s financials.
13         58.   On May 4, 2018, Abe provided Atelier with an independent appraisal of
14   his AFCH stock prepared by Vantage Point (“Abe Valuation”).
15         59.   The Abe Valuation considered the following financials, provided by
16   AFCH:
17                         i. 2016 Actual Revenue of $7,223,046
18                         ii. 2017 Actual Revenue of $22,105,166
19                        iii. 2018 Projected Revenue of $31,252,000
20         60.   Notably, these figures—which were based upon the financials provided by
21   AFCH management—were different than the figures stated in the FRC Valuation.
22         61.   The Abe Valuation considered the following financials, provided by
23   AFCH:
24                         i. 2016 Actual EBITDA of $1,228,000
25                         ii. 2017 Actual EBITDA of $5,297,189
26                        iii. 2018 Projected EBITDA of $4,949,100
27         62.   To determine the applicable EBITDA multiple, the Abe Valuation
28   considered the following comparable companies: Aeffe S.p.A., Burberry Group plc,
                                             9
                                         COMPLAINT
     Case 2:20-cv-08193 Document 1 Filed 09/08/20 Page 10 of 20 Page ID #:10




1    Christian Dior SE, Hermès International Société en commandite par actions, Kering
2    SA, LVMH Moët Hennessy Louis Vuitton S.E., Michael Kors Holdings Limited, Prada
3    S.p.A., QUIZ plc, Salvatore Ferragamo S.p.A., Tapestry, Inc., and Van de Velde NV.
4    These comparable companies were nearly identical to those used in the FRC Valuation.
5          63.   To the 2017 Actual EBITDA, the Abe Valuation applied an EBITDA
6    multiple of 10X to 11X.
7          64.   To the 2018 Projected EBITDA, the Abe Valuation applied an EBITDA
8    multiple of 9X to 10X.
9          65.   These figures produced a value for AFCH ranging from $63,250,000 to
10   $72,480,000.
11         66.   Based upon the financials provided by AFCH, the Abe Valuation
12   conservatively valued AFCH at $66,790,000 as of January 31, 2018, and valued Abe’s
13   50% stake in AFCH (i.e., 2,941 shares of AFCH stock ) at $418.29 per share, for a total
14   of $1,230,186, more than 3X the FRC Valuation.
15         67.   In response, rather than negotiate with Abe in good faith to resolve the
16   valuation dispute as required under paragraph 8(b) of the RSGA, AFCH instead hatched
17   a fraudulent scheme to coerce Abe to sell all of his shares back to AFCH (not just the
18   50% authorized under the RSGA as a result of Abe’s resignation) at far below their fair
19   market value.
20         68.   On May 14, 2018, AFCH sent a cease and desist letter to Abe that declared,
21   “Your secret it out. We are on to you.” AFCH inexplicably and unfoundedly accused
22   Abe of illegally diverting opportunities from AFCH, contacting suppliers, producers,
23   and customers for the purpose of launching an independent and competing product line,
24   misusing, and disclosing AFCH’s trade secrets, and theft from AFCH. Based upon these
25   wild allegations, AFCH asserted that it had the right repurchase all of Abe’s shares in
26   AFCH.
27         69.   Confronted with AFCH’s threats to effectively ruin his life by burying him
28   with legal fees to defend against frivolous claims and crippling his ability to earn a
                                              10
                                          COMPLAINT
     Case 2:20-cv-08193 Document 1 Filed 09/08/20 Page 11 of 20 Page ID #:11




1    living in the fashion industry, Abe ultimately agreed to AFCH’s demands to repurchase
2    all of his stock and sever all ties with the company.
3          70.    However, because the RSGA only provided AFCH with the right to
4    repurchase 50% of Abe’s shares, AFCH devised a new Stock Purchase Agreement,
5    dated as of August 20, 2018, to govern its repurchase of all 5,882 of Abe’s shares of
6    AFCH (the “SPA”). A true and correct copy of the SPA is attached hereto as Exhibit
7    2.
8          71.    Pursuant to the terms of the SPA, AFCH agreed to purchase all of Abe’s
9    5,882 shares of AFCH stock at the greater of (a) $1,000,000 or (b) the fair market value
10   of the shares as determined, in good faith, by an “Appraiser” (as defined in the RSGA)
11   in accordance with section 8(b) of the RSGA.
12         72.    Amiri signed the SPA on behalf of AFCH.
13         73.    Unbeknownst to Abe prior to entering into the SPA, on or about May 25,
14   2018, just after sending the aforementioned threatening letter to Abe, AFCH secretly
15   commissioned Sorbus Advisors LLC (“Sorbus”) to conduct another valuation of Abe’s
16   shares (the “Sorbus Valuation”).
17         74.    AFCH never disclosed the Sorbus Valuation to Abe. Abe first learned of
18   the existence of Sorbus Valuation only a few days ago on September 4, 2020, as a result
19   of third-party discovery in the State Court Case.
20         75.    As the contents of the Sorbus Valuation are currently subject to a
21   Protective Order in the State Court Case, Abe is not presently at liberty to publicly
22   disclose its specific details.1 Nevertheless, without disclosing further specifics, Abe can
23   confirm that Sorbus used different comparables than those in the FRC Valuation and
24   Abe Valuation to render its valuation and determined that the fair market value of Abe’s
25   5,882 shares, as of January 31, 2018, was significantly greater than $1 million.
26

27   1
      At the Court’s request, Abe would be happy to submit a copy of the Sorbus Valuation
28
     under seal for the Court’s in camera review. Obviously, AFCH and Amiri are fully
     aware of the Sorbus Valuation.           11
                                            COMPLAINT
     Case 2:20-cv-08193 Document 1 Filed 09/08/20 Page 12 of 20 Page ID #:12




1          76.    If Abe had known about the Sorbus Valuation at the time he entered into
2    the SPA, he would have, at a minimum: (a) known that Amiri intended to value his
3    shares using different comparables than those in the FRC Valuation and Abe Valuation;
4    (b) insisted on different procedures than those set forth in the SPA to determine the
5    value of his AFCH stock; and (c) demanded more than $1,000,000 as the minimum
6    purchase price.
7          77.    After the execution of the SPA, AFCH unilaterally selected Armanino LLP
8    (“Armanino”) to conduct what was to be the binding appraisal of Abe’s shares based
9    upon financial information unilaterally selected and provided by AFCH to Armanino.
10   Indeed, per the terms of the agreement between AFCH and Armanino, Armanino was
11   “liable only to Atelier,” and AFCH agreed to indemnify Armanino for any claims made
12   in connection with the valuation.
13         78.    Further,   undisclosed   to   Abe,   AFCH      engaged    in   confidential
14   communications with Armanino concerning the valuation designed to influence the
15   valuation.
16         79.    Abe, by contrast, had no opportunity to communicate with Armanino or
17   otherwise ensure that the information provided to Armanino was true and accurate.
18         80.    Instead of honoring the parties’ mutual understandings, and Amiri’s prior
19   representations to Abe, AFCH conspired to ensure that the Armanino Valuation
20   produced an artificially low result, by, among other things, directing Armanino to apply
21   the wrong analytical framework, submitting inaccurate financials to Armanino,
22   instructing Armanino to use non-comparable companies, and providing Armanino with
23   the FRC Valuation and Sorbus Valuation for reference and comparison, but not the Abe
24   Valuation.
25         81.    On or about September 5, 2018, Armanino issued its valuation of Abe’s
26   5% stake in AFCH (the “Armanino Valuation”) to Amiri.
27         82.    Armanino expressly stated in the Armanino Valuation that it had not
28   audited or reviewed the underlying data provided by AFCH, and “[a]ccordingly, we
                                               12
                                           COMPLAINT
     Case 2:20-cv-08193 Document 1 Filed 09/08/20 Page 13 of 20 Page ID #:13




1    take no responsibility for the underlying data presented or relied upon in this report.”
2          83.    At AFCH’s instruction, the Armanino Valuation treated the “fair market
3    value” and “fair value” of Abe’s 5% equity interchangeably, even though Armanino
4    acknowledged that “these two standards of value are distinct.” Thus, on its face, the
5    Armanino Valuation breached the SPA, which required an independent “fair market
6    value” determination. Moreover, upon information and belief, if Armanino had applied
7    the correct analysis, it would have reached a valuation similar to the Abe Valuation.
8          84.    Abe is further informed and believes based upon Armanino’s internal
9    communications obtained pursuant to subpoena in the State Court Case that it “aimed”
10   for its valuation to yield results similar to those of the FRC and Sorbus Valuations.
11   Based upon these communications, Abe is informed and believes that, had AFCH also
12   provided Armanino with the Abe Valuation, this too would have impacted the
13   Armanino Valuation and resulted in a higher valuation of Abe’s stock.
14         85.    Moreover, at AFCH’s instruction, Armanino used January 31, 2018 as the
15   valuation date for Abe’s shares. Although January 31, 2018 was required to be the
16   valuation date for 50% of Abe’s shares under the RSGA based upon his resignation date
17   from AFCH, neither the RSGA nor SPA set January 31, 2018 as the valuation date for
18   the repurchase of 100% of Abe’s shares. Accordingly, the valuation date for the sale all
19   of Abe’s 5,882 shares under the SPA should have been the effective date of the SPA,
20   i.e., August 20, 2018. Abe is informed and believes that AFCH’s instruction to
21   Armanino to value Abe’s shares as of January 31, 2018 instead of August 20, 2018 also
22   unfairly reduced the share price determined in the Armanino Valuation.
23         86.    The Armanino Valuation also used financial figures for AFCH that were
24   either inaccurate or different than the figures previously presented to Abe and touted by
25   AFCH.
26         87.    First, the Armanino Valuation represented that the 2017 Actual Revenue
27   was $21.136 million, which was nearly $1 million less than the $22,105,166 figure
28   AFCH previously reported to Abe.
                                               13
                                           COMPLAINT
     Case 2:20-cv-08193 Document 1 Filed 09/08/20 Page 14 of 20 Page ID #:14




1           88.    Second, the Armanino Valuation failed to consider the actual figures from
2    January 2018, which demonstrated that the Projected 2018 EBITDA provided by AFCH
3    was false. The Armanino Valuation stated the 2018 Projected EBITDA was $5,093,000.
4    But the actual January 2018 EBITDA was $948,000. If that figure were annualized, the
5    2018 Projected EBITDA would have been $11,376,000, not $5.1 million.
6           89.    Third, the Armanino Valuation was premised on an incorrect forecast of
7    $31,252,000 in revenue. In January 2018, AFCH’s revenue was $3,752,000.
8    Annualizing that figure, the 2018 revenue was expected to be $45 million, not
9    $31,252,000. In fact, in or about January 2018, AFCH represented to The New York
10   Times, that it projected its sales to reach at least $40 million in 2018.2 And that is
11   precisely what happened: AFCH’s revenue in 2018 exceeded $40 million.
12          90.    Fourth, the Armanino Valuation considered numerous non-comparable
13   companies, including Aritzia Inc., Differential Group Inc., Perry Ellis International Inc.,
14   and Sequential Brands Group Inc. The Armanino Valuation also inexplicably omitted
15   Christian Dior SE, Prada S.p.A., LVMH Moët Hennessy Louis Vuitton S.E., Hermès
16   International Société en commandite par actions, Kering SA, Tapestry, Inc., and
17   Salvatore Ferragamo S.p.A., which were directly comparable brands that had been used
18   in both the FRC Valuation and the Abe Valuation.
19          91.    Indeed, AFCH instructed Armanino to omit LVMH Moët Hennessy Louis
20   Vuitton S.E., Hermès International Société en commandite par actions from the list of
21   comparable companies—even though those companies had been included in the FRC
22   Valuation and the Abe Valuation.
23          92.    Applying an EBITDA multiple of 6.5, which was derived by using
24   incomparable companies, to the 2018 Projected EBITDA, which was premised on
25   inaccurate financials, Armanino concluded that AFCH was worth $31,700,000
26

27   2
      See Matthew Schneier, “Are You Ready to (Dress Like YOU) Rock,” The New York
28   Times, January 18, 2018, available at: https://www.nytimes.com/2018/01/18/fashion/mike-
     amiri-los-angeles.html.                    14
                                            COMPLAINT
     Case 2:20-cv-08193 Document 1 Filed 09/08/20 Page 15 of 20 Page ID #:15




1    ($5,093,000 x 6.5), and valued Abe’s 5,882 shares of AFCH stock at $161.52 per share,
2    for a total of $950,060.
3          93.     AFCH also knew or should have known that the Armanino Valuation was
4    incorrect. It was significantly lower than the undisclosed Sorbus Valuation, and 62%
5    less than the Abe Valuation.
6          94.     Furthermore, upon information and belief, AFCH and OTB were in talks
7    throughout 2018 to sell a minority stake in AFCH premised on a valuation of
8    approaching $100 million, more than 3X the Armanino Valuation.
9          95.     Upon information and belief, AFCH failed to disclose the on-going talks
10   with OTB to Armanino, causing Armanino to issue an inaccurate valuation. Such
11   information and belief is based upon disclosures recently provided by Armanino to Abe
12   pursuant to subpoena in the State Court Case, which do not indicate any disclosures to
13   Armanino regarding OTB.
14         96.     On June 3, 2019, it was reported that Rosso and/or OTB had acquired a
15   minority stake in AFCH (the “Rosso Purchase”), though the amount was not publicly
16   reported.
17         97.     Thereafter, on or about August 1, 2019, Abe learned from various sources
18   that Rosso had acquired his minority stake for $40 million, implying a valuation on par
19   with the $100 million valuation reached by Rothschild in late 2017 and far in excess of
20   the $32 million valuation in the Armanino Valuation.
21         98.     Even though such information was material to the Armanino Valuation,
22   AFCH and Amiri wrongfully withheld the information from their hand-selected
23   appraisers.
24         99.     Furthermore, when AFCH and Amiri received the Armanino Valuation,
25   they knew or should have known that it dramatically undervalued AFCH and Abe’s
26   shares.
27         100. Thus, despite their fiduciary duties and obligations to act in good faith,
28   AFCH and Amiri did not conduct the valuation provided under the SPA in good faith.
                                              15
                                          COMPLAINT
     Case 2:20-cv-08193 Document 1 Filed 09/08/20 Page 16 of 20 Page ID #:16




1    Among other things, they used a valuation that they caused to be falsely low by using
2    misleading financial projections and baseline information, and then failed to disclose
3    ongoing negotiations with Rosso that would have revealed the falsity of the valuation
4    to Armanino.
5          101. Even though the Rosso Purchase closed after the repurchase of Abe’s
6    shares, it was an expected event, and was the best, most relevant evidence of Atelier’s
7    fair market value.
8          102. AFCH’s decision to ignore the best evidence and rely instead upon an
9    Armanino valuation it knew to be false—and thereby grant itself a windfall—was the
10   epitome of bad faith.
11         103. In light of the Rosso Purchase and the information and what Abe believed
12   was reliable intelligence as to its broad financial terms, Abe retained counsel and issued
13   a demand letter to AFCH on or about September 11, 2019.
14         104. True to form, AFCH responded to this demand by filing the State Court
15   Case, falsely accusing Abe of unrelated misconduct, while refusing to provide Abe with
16   any details of the Rosso Purchase.
17                                FIRST CAUSE OF ACTION
18                For Violations of § 10(b) of the Exchange Act and Rule 10b-5
19                                   (Against all Defendants)
20         105. Abe repeats and realleges each of the foregoing allegations, as though fully
21   set forth herein.
22         106. Abe’s 5,882 shares of Class B AFCH common stock were securities within
23   the meaning of the Exchange Act.
24         107. As the issuer and majority shareholder of AFCH stock, Defendants were
25   Plaintiff’s fiduciary under state and federal law.
26         108. Defendants committed a deceptive act in connection with their purchase of
27   Abe’s stock when they misrepresented material information, failed to disclose material
28   information, and deceptively manipulated the stock price.
                                                16
                                            COMPLAINT
     Case 2:20-cv-08193 Document 1 Filed 09/08/20 Page 17 of 20 Page ID #:17




1          109. Among other things, Defendants failed to disclose the Sorbus Valuation to
2    Abe, which was material to Abe’s agreement to the terms of the SPA. If Abe had known
3    about the Sorbus Valuation, he would have demanded a higher purchase price for his
4    shares. Knowledge of the Sorbus Valuation also would have indicated to Abe that
5    AFCH intended to use different comparables than those in the FRC Valuation and Abe
6    Valuation, which also would have affected his agreement to sell all his AFCH shares.
7          110. Defendants also misrepresented the 2018 Projected Financials to
8    Armanino in connection with the Armanino Valuation and failed to disclose the ongoing
9    OTB negotiations with Armanino, and then used the Armanino Valuation—which they
10   had manipulated to reflect a falsely low valuation of AFCH—to repurchase Abe’s
11   shares.
12         111. On information and belief, Defendants made these misrepresentations and
13   omissions, and engaged in this deceptive conduct, with the intent to deceive Abe and to
14   induce him to sell his AFCH stock for inadequate consideration. Defendants each had
15   a motive and opportunity to commit fraud insofar as inducing Abe to sell his AFCH
16   stock for inadequate consideration.
17         112. Defendants’ fraud occurred in connection with the purchase or sale of a
18   security insofar as Defendants’ fraudulent misrepresentations and omissions induced
19   Abe to sell all his AFCH Stock.
20         113. Abe reasonably relied on Defendants’ misrepresentations and omissions
21   when he agreed to the terms of the SPA.
22         114. As a direct and proximate result of Abe’s reasonable reliance on
23   Defendants’ misrepresentations and omissions, he sold his AFCH stock at an artificially
24   low price, thus causing him economic loss in an amount to be determined at trial.
25                             SECOND CAUSE OF ACTION
26              For Control Person Liability under § 20(a) of the Exchange Act
27                                  (Against Michael Amiri)
28         115. Abe repeats and realleges each of the foregoing allegations, as though fully
                                               17
                                           COMPLAINT
     Case 2:20-cv-08193 Document 1 Filed 09/08/20 Page 18 of 20 Page ID #:18




1    set forth herein.
2          116. Amiri owned, dominated, and controlled AFCH, which was responsible
3    for the material misstatements, omissions, and fraudulent conduct that caused Abe’s
4    injury. Except for the 5% of AFCH stock owned by Abe, Amiri owned the rest.
5          117. Accordingly, Amiri was, directly or indirectly, a control person of AFCH
6    for the purposes of Section 20(a) of the Exchange Act.
7          118. Amiri owned, dominated, and controlled AFCH and the individuals
8    responsible for the material misstatements and omissions at issue in this dispute.
9          119. As a control person, Amiri is jointly and severally liable with and to the
10   same extent as the controlled entity—AFCH—for its violations of Section 10(b) of the
11   Exchange Act and Rule 10b-5 promulgated thereunder.
12                                 PRAYER FOR RELIEF
13      Wherefore, Abe demands judgment:
14         (a)    awarding Abe general and compensatory damages and/or equitable
15                remedies in an amount to be determined at trial;
16         (b)    awarding Abe restitution and/or disgorgement to the extent of Defendants’
17                unjust enrichment or other ill-gotten gains;
18         (c)    awarding Abe pre-judgment and post-judgement interest at the maximum
19                legal rate;
20         (d)    awarding Abe his costs and disbursements, including attorney’s,
21                accountant’s, and expert witness’s fees; and
22         (e)    granting such other and further relief as the Court deems just and proper.
23

24

25

26

27

28
                                               18
                                           COMPLAINT
     Case 2:20-cv-08193 Document 1 Filed 09/08/20 Page 19 of 20 Page ID #:19




1    Dated: September 8, 2020                  Respectfully submitted,
2
                                               witkow | baskin
3

4                                              Joshua L. Seifert PLLC

5
                                               By: /s/Cory A. Baskin
6                                                 Cory A. Baskin
7                                              Attorneys for Plaintiff Michael Abe
8
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                           19
                                       COMPLAINT
     Case 2:20-cv-08193 Document 1 Filed 09/08/20 Page 20 of 20 Page ID #:20




1                               DEMAND FOR JURY TRIAL
2          Plaintiff Michael Abe hereby demands a jury trial as to all issues so triable in
3    the present action.
4

5    Dated: September 8, 2020                      Respectfully submitted,

6                                                  witkow | baskin
7
                                                   Joshua L. Seifert PLLC
8
9                                                  By: /s/Cory A. Baskin
10
                                                      Cory A. Baskin
                                                    Attorneys for Plaintiff Michael Abe
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                               20
                                           COMPLAINT
